Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11, 14-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a fluid pump comprising a pump housing that includes an interior cavity that contains stator, rotor, a pump cover disposed at an end of the pump housing, wherein the pump cover is rotationally fixed within the pump housing and a spring assembly that biases the cover in an axial direction toward the pump assembly" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Claim 10 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a fluid pump comprising a pump cover the defines an end of the interior cavity, wherein the pump cover and the pump element are rotationally fixed within the pump housing, a spring assembly that axially biases the pump cover toward the pump element" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10.
Claim 18 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a fluid pump comprising a pump housing having an interior cavity, a pump cover that defines and end of the interior cavity, wherein the pump housing includes an alignment protrusion that receives the pump cover in a single rotational orientation, a pre-load ring-shaped spring axially biases the pump cover toward the generated rotor." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 4,940,394 to Gibbons.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2/25/2022